DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 15, and 20 recite the limitation "the dynamic piston."  There is insufficient antecedent basis for this limitation in the claims. Claims 1, 12, and 20 previously introduce “a dynamic valve” prior to the recitation of “the dynamic piston” in each of claims 5, 15, and 20. It is unclear if the subject limitation is intended to refer to the previously recited dynamic valve (in the instance of claims 6 and 15 this is the first recitation of a piston) or if the subject limitation should be interpreted as directed towards “a dynamic piston” (in the instance of claim 20 a piston which slides has been previously introduced). For the purpose of examination “the dynamic piston” is being interpreted as being directed towards a piston which is coupled with the dynamic valve in a dynamic/sliding arrangement within the apparatus.
Claim 9 and 18 recite the limitation “a second stage gas inlet” without previously reciting a first inlet or a first stage. It is unclear if the second stage refers a second stage of compression or if it only refers to a second inlet without a second stage of compression.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,084,665, “Aikman.”
Regarding Claim 1: Aikman discloses a gas transport and pressurization system (Figure 1), comprising: a static valve (28); a compartment (7) concentrically arranged around the static valve (As shown in at least Figure 1; The flange 4 forms an annular space or chamber 7 which is shown as being formed concentrically around the exterior of the compression chamber such that it is interpreted as being formed concentrically around the static valve which is located radially inward from the chamber); a dynamic valve (54) axially displaceable relative to the static valve (As shown in at least Figure 1; The check valve 54 is shown placed on the axially displaceable piston head 14 of piston 12); and, a crankshaft (17) connected to the dynamic valve (The crankshaft 17 is shown connected to the piston 12 through the use of at least connecting rod 19 such that the crankshaft is interpreted as being connected to the dynamic valve); wherein gas from a ground gas well flows through the compartment, the dynamic valve, and the static valve to a gas outlet (As shown in at least Figure 1; Gas from the inlet port 5 enters the pump wherein it is capable of flowing through the compartment 7, the static valve 27, the dynamic valve 54, and ultimately through the outlet at discharge pipe 29). It is noted that although Aikman does not specifically disclose the connection of the pump to a ground gas well, Aikman discloses a pump which is capable of being connected to such a source of compressible gas such that the subject limitation is being interpreted as the intended use of the claimed apparatus. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 2: Aikman discloses the gas transport and pressurization system as recited in Claim 1; Aikman further discloses comprising a cylinder (1, 2), the dynamic valve being sealingly and slidingly engaged in the cylinder (The dynamic valve is shown placed on piston head 14 which is placed in the cylinder in such a way that the piston is capable of sealing with the cylinder and sliding within the cylinder in a manner well known in the art such that the dynamic valve placed thereon is interpreted as being arranged in the claimed manner).
Regarding Claim 3: Aikman discloses the gas transport and pressurization system as recited in Claim 1; Aikman further discloses wherein the dynamic valve allows gas flow therethrough in a first direction (As shown in at least Figure 1; The first direction is interpreted as the compression stroke from BDC to TDC), but not a second direction (As shown in at least Figure 1; The second direction is interpreted as the expansion or suction stroke from TDC to BDC).
Regarding Claim 4: Aikman discloses the gas transport and pressurization system as recited in Claim 3; Aikman further discloses wherein the static valve allows gas flow therethrough in the first direction, but not the second direction (As shown in at least Figure 1; Page 1, Column 2, Line 7, “disc valve 27 for closing the discharge port 28, opening out of the compression chamber 22, on the intake or down stroke of the piston, and for permitting the flow of fluid compressed in the compression chamber 22 out through the discharge port to a discharge pipe 20, on the compression or up stroke of the piston”).
Regarding Claim 5: Aikman discloses the gas transport and pressurization system as recited in Claim 2; Aikman further discloses comprising a crankcase (3) connected to the cylinder (As shown in at least Figure 1), the crankshaft being arranged in the crankcase (As shown in at least Figure 1), wherein the gas flows through the crankcase prior to entering the dynamic valve (As shown in at least Figure 1; Gas flowing through the dynamic valve passes through the crankcase; At least as described in Page 1, Column 2, Line 52 – Page 2, Column 1, Line 14). 
Regarding Claim 7: Aikman discloses the gas transport and pressurization system as recited in Claim 5; Aikman further discloses wherein: when the dynamic valve is displaced in the first direction: gas in the cylinder is forced into the static valve (As shown in at least Figure 1; Page 1, Column 2, Line 7, “disc valve 27 for closing the discharge port 28, opening out of the compression chamber 22, on the intake or down stroke of the piston, and for permitting the flow of fluid compressed in the compression chamber 22 out through the discharge port to a discharge pipe 20, on the compression or up stroke of the piston”); and, gas from the compartment is pulled into the crankcase (As shown in at least Figure 1; The crankcase is fluidly connected to the compartment through the fluid flow path from the intake ports 24 in the piston through the outlet conduit 29, the unloader device 32, and through the crankcase conduit 53); and, when the dynamic valve is displaced in the second direction, gas from the crankcase is forced into the dynamic valve (As shown in at least Figure 1; Page 2, Column 1, Line 9, “On the down or intake stroke of the piston 13, the ball valve 55 unseats and permits air to pass from the crank case chamber side of the piston into the compression chamber 22. It will be understood that upon continued reciprocation of the piston 13, air is continually forced out of the crank case chamber 3 into the compression chamber 22 past the check valve device 54”).
Regarding Claim 8: Aikman discloses the gas transport and pressurization system as recited in Claim 5; Aikman further discloses comprising a first control valve (32) fluidly arranged between the compartment and the crankcase (As shown in at least Figure 1; The control valve is shown located fluidly at a position between the outlet of the compartment via passages 24 into the cylinder and the inlet of the crankcase at conduit 53), the first control valve operatively arranged to regulate the flow of gas therethrough (At least Page 2, Column 2, Line 61, “It will accordingly be seen that I have devised an arrangement including an unloader valve device for a fluid compressor, which unloader is automatically controlled by the degree of partial vacuum produced in the crank case chamber of the compressor and dependent upon the speed of the compressor, for unloading the con- pressor when the sped of the compressor decreases below a certain uniform1 speed and for loading the compressor when the speed of the compressor increases above the certain uniform speed).
Regarding Claim 10: Aikman discloses the gas transport and pressurization system as recited in Claim 1; Aikman further discloses wherein each of the static valve and the dynamic valve comprises at least one valvular conduit (As shown in at least Figure 1; Valvular conduits 28 and 57, respectively).
Regarding Claim 12: Aikman discloses a gas transport and pressurization system (Figure 1), comprising: a static valve (28); a compartment (7) concentrically arranged around the static valve (As shown in at least Figure 1; The flange 4 forms an annular space or chamber 7 which is shown as being formed concentrically around the exterior of the compression chamber such that it is interpreted as being formed concentrically around the static valve which is located radially inward from the chamber); a cylinder (1, 2) connected to the static valve (As shown in at least Figure 1); a dynamic valve (54) sealingly and slidingly engaged in the cylinder (The dynamic valve is shown placed on piston head 14 which is placed in the cylinder in such a way that the piston is capable of sealing with the cylinder and sliding within the cylinder in a manner well known in the art such that the dynamic valve placed thereon is interpreted as being arranged in the claimed manner), the dynamic valve axially displaceable relative to the static valve (As shown in at least Figure 1; The check valve 54 is shown placed on the axially displaceable piston head 14 of piston 12); a crankcase (3) connected to the cylinder (As shown in at least Figure 1); and, a crankshaft (17) arranged in the crankcase and connected to the dynamic valve (The crankshaft 17 is shown connected to the piston 12 through the use of at least connecting rod 19 such that the crankshaft is interpreted as being connected to the dynamic valve); wherein gas from a ground gas well flows through the compartment, the crankcase, the dynamic valve, and the static valve to a gas outlet (As shown in at least Figure 1; Gas from the inlet port 5 enters the pump wherein it is capable of flowing through the compartment 7, the static valve 27, the dynamic valve 54, and ultimately through the outlet at discharge pipe 29). It is noted that although Aikman does not specifically disclose the connection of the pump to a ground gas well, Aikman discloses a pump which is capable of being connected to such a source of compressible gas such that the subject limitation is being interpreted as the intended use of the claimed apparatus. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Regarding Claim 13: Aikman discloses the gas transport and pressurization system as recited in Claim 12; Aikman further discloses wherein the dynamic valve allows gas flow therethrough in a first direction (As shown in at least Figure 1; The first direction is interpreted as the compression stroke from BDC to TDC), but not a second direction (As shown in at least Figure 1; The second direction is interpreted as the expansion or suction stroke from TDC to BDC).
Regarding Claim 14: Aikman discloses the gas transport and pressurization system as recited in Claim 13; Aikman further discloses wherein the static valve allows gas flow therethrough in the first direction, but not the second direction (As shown in at least Figure 1; Page 1, Column 2, Line 7, “disc valve 27 for closing the discharge port 28, opening out of the compression chamber 22, on the intake or down stroke of the piston, and for permitting the flow of fluid compressed in the compression chamber 22 out through the discharge port to a discharge pipe 20, on the compression or up stroke of the piston”).
Regarding Claim 17: Aikman discloses the gas transport and pressurization system as recited in Claim 12; Aikman further discloses comprising a first control valve (32) fluidly arranged between the compartment and the crankcase (As shown in at least Figure 1; The control valve is shown located fluidly at a position between the outlet of the compartment via passages 24 into the cylinder and the inlet of the crankcase at conduit 53), the first control valve operatively arranged to regulate the flow of gas therethrough (At least Page 2, Column 2, Line 61, “It will accordingly be seen that I have devised an arrangement including an unloader valve device for a fluid compressor, which unloader is automatically controlled by the degree of partial vacuum produced in the crank case chamnber of the compressor and dependent upon the speed of the compressor, for unloading the con- pressor when the sped of the compressor decreases below a certain uniform1 speed and for loading the compressor when the speed of the compressor increases above the certain uniform speed).
Regarding Claim 19: Aikman discloses the gas transport and pressurization system as recited in Claim 12; Aikman further discloses wherein each of the static valve and the dynamic valve comprises at least one valvular conduit (As shown in at least Figure 1; Valvular conduits 28 and 57, respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,084,665, “Aikman,” in view of US 4,391,568, “Tenney.”
Regarding Claim 6: Aikman discloses the gas transport and pressurization system as recited in Claim 5; Aikman is silent as to the driving means for the crankshaft (Page 1, Column 1, Line 44, “the piston may be reciprocated in the well known manner by rotation of a crank shaft 17”) such that Aikman fails to explicitly disclose further comprising a hydraulic motor connected to the crankshaft, the hydraulic motor operatively arranged to rotate the crankshaft and reciprocate the dynamic piston in a first direction and a second direction, opposite the first direction. It is understood based on the disclosure of Aikman that the undisclosed driver of the crankshaft is operatively arranged to rotate the crankshaft and reciprocate the dynamic piston in a first direction and a second direction, opposite the first direction as is well known in the art.
Tenney teaches a gas compressor (Figures 1 – 11) comprising a piston (48) arranged in a cylinder (36B), a crankcase (36A), a connecting rod (49) and a crankshaft (50) arranged in the crankcase, and a power source (21), wherein the power source is a hydraulic motor (Column 11, Line 41, “a power source, such as an electric motor, an I.C. engine, air motors, hydraulic motors, and the like”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aikman to be driven by a hydraulic motor, as taught by Tenney, with the predicted results that such a hydraulic motor will be capable of performing the intended function of driving the crankshaft of the compressor. It is further noted that the use of a hydraulic motor as the driver of the crankshaft is interpreted as a mere simple substitution for one rotational power input for another. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Regarding Claim 15: Aikman discloses the gas transport and pressurization system as recited in Claim 12; Aikman is silent as to the driving means for the crankshaft (Page 1, Column 1, Line 44, “the piston may be reciprocated in the well known manner by rotation of a crank shaft 17”) such that Aikman fails to explicitly disclose further comprising a hydraulic motor connected to the crankshaft, the hydraulic motor operatively arranged to rotate the crankshaft and reciprocate the dynamic piston in a first direction and a second direction, opposite the first direction. It is understood based on the disclosure of Aikman that the undisclosed driver of the crankshaft is operatively arranged to rotate the crankshaft and reciprocate the dynamic piston in a first direction and a second direction, opposite the first direction as is well known in the art.
Tenney teaches a gas compressor (Figures 1 – 11) comprising a piston (48) arranged in a cylinder (36B), a crankcase (36A), a connecting rod (49) and a crankshaft (50) arranged in the crankcase, and a power source (21), wherein the power source is a hydraulic motor (Column 11, Line 41, “a power source, such as an electric motor, an I.C. engine, air motors, hydraulic motors, and the like”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aikman to be driven by a hydraulic motor, as taught by Tenney, with the predicted results that such a hydraulic motor will be capable of performing the intended function of driving the crankshaft of the compressor. It is further noted that the use of a hydraulic motor as the driver of the crankshaft is interpreted as a mere simple substitution for one rotational power input for another. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Regarding Claim 16: Aikman in view of Tenney discloses the gas transport and pressurization system as recited in Claim 15; once combined, Aikman further discloses wherein: when the dynamic valve is displaced in the first direction: gas in the cylinder is forced into the static valve (As shown in at least Figure 1; Page 1, Column 2, Line 7, “disc valve 27 for closing the discharge port 28, opening out of the compression chamber 22, on the intake or down stroke of the piston, and for permitting the flow of fluid compressed in the compression chamber 22 out through the discharge port to a discharge pipe 20, on the compression or up stroke of the piston”); and, gas from the compartment is pulled into the crankcase (As shown in at least Figure 1; The crankcase is fluidly connected to the compartment through the fluid flow path from the intake ports 24 in the piston through the outlet conduit 29, the unloader device 32, and through the crankcase conduit 53); and, when the dynamic valve is displaced in the second direction, gas from the crankcase is forced into the dynamic valve (As shown in at least Figure 1; Page 2, Column 1, Line 9, “On the down or intake stroke of the piston 13, the ball valve 55 unseats and permits air to pass from the crank case chamber side of the piston into the compression chamber 22. It will be understood that upon continued reciprocation of the piston 13, air is continually forced out of the crank case chamber 3 into the compression chamber 22 past the check valve device 54”).
Regarding Claim 20: Aikman discloses a gas transport and pressurization system (Figure 1), comprising: a static valve (28); a compartment (7) concentrically arranged around the static valve (As shown in at least Figure 1; The flange 4 forms an annular space or chamber 7 which is shown as being formed concentrically around the exterior of the compression chamber such that it is interpreted as being formed concentrically around the static valve which is located radially inward from the chamber); a cylinder (1, 2) connected to the static valve (As shown in at least Figure 1); a piston (13, 14) sealingly and slidingly engaged in the cylinder (Piston head 14 which is placed in the cylinder in such a way that the piston is capable of sealing with the cylinder and sliding within the cylinder in a manner well known in the art); a dynamic valve (54) connected to the piston, wherein the piston and the dynamic valve are axially displaceable relative to the static valve (As shown in at least Figure 1; The check valve 54 is shown placed on the axially displaceable piston head 14 of piston 12); a crankcase (3) connected to the cylinder (As shown in at least Figure 1); a crankshaft (17) arranged in the crankcase and connected to the dynamic valve (The crankshaft 17 is shown connected to the piston 12 through the use of at least connecting rod 19 such that the crankshaft is interpreted as being connected to the dynamic valve); wherein gas from a ground gas well flows through the compartment, the crankcase, the dynamic valve, and the static valve to a gas outlet (As shown in at least Figure 1; Gas from the inlet port 5 enters the pump wherein it is capable of flowing through the compartment 7, the static valve 27, the dynamic valve 54, and ultimately through the outlet at discharge pipe 29); however, Aikman is silent as to the driving means for the crankshaft (Page 1, Column 1, Line 44, “the piston may be reciprocated in the well known manner by rotation of a crank shaft 17”) such that Aikman fails to explicitly disclose a hydraulic motor connected to the crankshaft, the hydraulic motor operatively arranged to rotate the crankshaft and reciprocate the dynamic piston in a first direction and a second direction, opposite the first direction. It is understood based on the disclosure of Aikman that the undisclosed driver of the crankshaft is operatively arranged to rotate the crankshaft and reciprocate the dynamic piston in a first direction and a second direction, opposite the first direction as is well known in the art. It is noted that although Aikman does not specifically disclose the connection of the pump to a ground gas well, Aikman discloses a pump which is capable of being connected to such a source of compressible gas such that the subject limitation is being interpreted as the intended use of the claimed apparatus. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Tenney teaches a gas compressor (Figures 1 – 11) comprising a piston (48) arranged in a cylinder (36B), a crankcase (36A), a connecting rod (49) and a crankshaft (50) arranged in the crankcase, and a power source (21), wherein the power source is a hydraulic motor (Column 11, Line 41, “a power source, such as an electric motor, an I.C. engine, air motors, hydraulic motors, and the like”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aikman to be driven by a hydraulic motor, as taught by Tenney, with the predicted results that such a hydraulic motor will be capable of performing the intended function of driving the crankshaft of the compressor. It is further noted that the use of a hydraulic motor as the driver of the crankshaft is interpreted as a mere simple substitution for one rotational power input for another. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,084,665, “Aikman,” in view of US 2018/0163711, “Follmar.”
Regarding Claim 11: Aikman discloses the gas transport and pressurization system as recited in Claim 1; however, Aikman is silent to a sensor arrangement and therefore fails to explicitly disclose comprising a temperature sensor and transmitter arranged on at least one of an outlet of the compartment and an outlet of the static valve.
Follmar teaches a reciprocating piston compressor (Figures 1 – 9; At least [0002]) having inlet and outlet valves (222, 223, 224) ([0006], “movement of the piston 207 moves gas from the inlet 220 to the outlet 221. Each cylinder includes suction valves 222 and discharge valves 223 to keep the gas moving in the correct direction”) and further teaches comprising a temperature sensor and transmitter (T) arranged on at least one of an outlet of the compartment and an outlet of the static valve (As shown in at least Figures 3 and 4; A temperature sensor is shown placed at the inlet valve and the outlet valve such that the temperature sensors are interpreted as being placed at the inlet and outlet valves). It is noted that the outlet valve of Follmar is equivalent to the static valve of Aikman.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the sensor monitoring system, as taught by Follmar, into the compressor of Aikman, with the predicted results that such a sensor system will allow for remote monitoring of the compressor, allow a user to determine rotational position of the crankshaft, and provide indications of health of the compressor (Follmar, [0007]).

Allowable Subject Matter
Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US RE 21,196 – Compressor having two stages and two inlets
US 1,831,976 – Compressor having a crankcase fluid connection
US 1,891,083 – Compressor having a crankcase fluid connection
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746